Citation Nr: 1512650	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for acute myelocytic leukemia, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970, to include service in Vietnam.  

Historically, the Veteran filed a claim for nonservice-connected pension benefits in May 1996, which referenced acute myelogenous leukemia (AML).  In the following year, the Veteran filed a claim for service connection for AML, claimed as due to herbicide exposure.  In a February 1997, a letter from the RO stated that AML was not one of the diseases associated with herbicide exposure. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 decision by the RO mandated by the litigation provisions in the Nehmer v. United States Veterans Administration line of cases.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), Nehmer et. Al. v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

In the March 2011 decision, the RO denied service connection for AML.  In September 2011, the Veteran filed a notice of disagreement (NOD) .  The RO issued a statement of the case (SOC) in January 2013, and in April 2013,  the Veteran perfected an appeal by filing a substantive appeal via a VA Form 9, Appeal to the Board of Veterans' Appeal.  In his VA Form 9, he  requested a Board hearing in Washington, D.C. 

In August 2014, the Veteran and his sister testified during a  Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  A transcript of the hearing has been associated with the claims file.

During the August 2014 hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of initial RO consideration of the evidence. See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA file reveals a transcript of the August 2014 hearing testimony, along with  treatment records from the Charleston VA Medical Center (VAMC)  dated from  December 1988 through December 2011 (which the he RO considered in the January 2013 SOC).  Additional treatment records from VAMC Columbia dated May 2012 to December 2012 are included with the Virtual VA claims file, however, they are not pertinent to the present appeal.  A review of the documents in VBMS reveals various adjudicatory documents that are either duplicative of documents in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board finds that further AOJ action on the matter on appeal is warranted.  

The Veteran asserts that his acute myelocytic leukemia (AML) results from his exposure to herbicides in Vietnam.  The service treatment records are negative for any complaint, finding, or diagnosis referable to  AML.  The post-service treatment records reflect treatment and diagnosis of AML beginning in March 1996.

Because the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  B-cell leukemias are now included on the list of diseases for which the VA Secretary has recognized exists an etiological relationship to exposure to herbicides, to include Agent Orange, and for which presumptive service connection, due to such exposure, is now available.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307 , 3.309(e).  

In connection with the current claim, the AOJ arranged for the Veteran to undergo VA examination to obtain a medical opinion with respect to the Veteran's AML.  In the report of the subsequent December 2010 VA examination, a physician's assistant noted that the Veteran had "AML status post chemotherapy 10 years ago" and offered that AML was not B-cell leukemia.  No further medical comment as etiology of the Veteran's AML was provided.  

Unfortunately, the opinion is insufficient to resolve the claim.  While the VA examiner rendered findings relevant to matter of whether presumptive service connection based on presumed herbicide exposure is warranted for the Veteran's AML, the examiner did not address any other theory of entitlement, to include whether direct service connection based on such exposure is warranted.  In this regard, the Board points out that service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability is  in fact, causally linked to such exposure.   See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303 .

Notably, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Given the above, and the medical complexities involved in this case, the Board finds that further VA examination of the Veteran by an appropriate physician, to obtain the medical findings/ opinion(s) needed to resolve the claim for service connection for AML, is warranted. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for  VA treatment records, the  Board notes that although the SOC referenced treatment notes from VAMC Charleston from December 1988 to December 2012, the claims file only includes records to December 2011.  Therefore, the AOJ should obtain all pertinent, outstanding records of VA  evaluation and/or treatment of the Veteran not currently associated with the claims file,  to include from Charleston VAMC (dated since December 15, 2011), and other facility(ies) such as Columbia VAMC (since  December 19, 2012).  The AOJ should  follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent non-VA records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:
1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran not currently associated with the claims file, to include from the Charleston VAMC (dated since December 15, 2011) and from the Columbia VAMC (dated since December 19, 2002).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the current nature and etiology of the Veteran's AML.  

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to the designated physician, and the report should include discussion of the Veteran's documented medical history and lay assertions.

The physician should offer an opinion, consistent with sound medical judgment, as to whether the Veteran's AML  at least as likely as not (i.e., a 50 percent or greater probability) had its onset during service, or is otherwise medically-related to in-service injury or disease-to particularly include presumed exposure to herbicides therein. 

In addressing the question posed above, the physician should clearly indicate his concurrence or non-concurrence with the December 2010 examiner's conclusion that the Veteran's AML is not a B-cell leukemia (a disability presumed to be etiologically-related to herbicide exposure).  Even if the physician concurs with the prior examiner's determination in this regard, he or she should still indicate whether the disability was incurred in service or is otherwise etiologically related to service, to include to presumed exposure to herbicides.
The physician must specifically consider and discuss all pertinent medical and other objective evidence  a( to include post-service VA and private treatment records, and reports of VA examination, to include the December 2010 examination report) as well as all lay assertions,(to include any assertions as to onset and continuity of symptoms (which the Veteran is competent to report).  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claim  on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the case is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


